UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CENDJOU DORVAL,
                                          No. 6:19-cv-06545-MAT
                            Petitioner,   DECISION AND ORDER
           -vs-

WILLIAM P. BARR, Attorney General;
THOMAS FEELEY, Field Office Director
for Detention and Removal, Buffalo
Field Office, Bureau of Immigration
and Customs Enforcement; JEFFEREY
SEARLS, Facility Acting Director
Buffalo Federal Detention Facility,


                        Respondents.


I.    Introduction

      Proceeding pro se, Cendjou Dorval (“Dorval” or “Petitioner”)

commenced this habeas proceeding pursuant to 28 U.S.C. § 2241 (“§

2241”) against the named respondents (hereinafter, “the Government”

or “Respondents”)    challenging his continued detention in the

custody of the United States Department of Homeland Security,

Immigration and Customs Enforcement (“DHS/ICE”). For the reasons

discussed below, the request for a writ of habeas corpus is

conditionally granted in part and stayed in part.

II.   Factual Background

      Dorval, a native and citizen of Haiti, originally applied for

admission to the United States at the San Ysidro Port of Entry in

California, on May 31, 2016, through the pedestrian inspection

lane. Prior to arriving at the United States border, Dorval had
traveled through Mexico, Guatemala, Nicaragua, Costa Rica, Panama,

Colombia, Ecuador, Peru, and Brazil, where he resided for five

years. Dorval claimed a fear of returning to Haiti and sought

asylum in the United States.

      As he lacked proper documents for entry, Dorval was found to

be inadmissible pursuant to Immigration and Nationality Act (“INA”)

§   212(a)(7)(A)(i)(I),       8    U.S.C.      §   1182(a)(7)(A)(i)(I).    After

conducting a file review, the deportation officer stated that ICE

Enforcement      and     Removal    Operations       (“ERO”)   “will    exercise

prosecutorial discretion with regard to [Dorval]’s custody” and he

“will     be   paroled    into     the   U.S.      pending   removal   hearing.”

Government’s Exhibit A (“Ex. A”) Docket No. 4-2, p. 3 of 33.1

Dorval was released on June 4, 2016, and instructed to report to

the Alternatives to Detention Office in Miramar, Florida, on June

10, 2016.

      A master calendar hearing was scheduled for March 2017, but it

was adjourned at Dorval’s request so that he could retain an

attorney.

      On June 8, 2017, Dorval’s hearing was adjourned again in order

to allow his attorney more time to prepare. On June 22, 2017,

Dorval appeared with counsel in immigration court, but the hearing



      1

      See ICE Directive No. 11002.1, Parole of Arriving Aliens Found to Have a
Credible Fear of Persecution or Torture, eff. Jan. 4, 2010, available at
https://www.ice.gov/doclib/dro/pdf/11002.1-hd-parole_of_arriving_aliens_found_
credible_fear.pdf (last accessed Oct. 9, 2019).

                                         -2-
was adjourned due to his recent filing of a Form I-589 Application

for Asylum and Withholding of Removal. The hearing was rescheduled

for March 26, 2018. Dorval remained on parole.

      The hearing on March 26, 2018, hearing did not occur because

the immigration judge (“IJ”) retired and a new IJ had not been

re-assigned.

      In the early morning hours of December 1, 2018, Dorval was

arrested by Customs and Border Protection (“CBP”) officers in the

vicinity of Champlain, New York. Dorval, who appeared to be wet

from the knees down, was in the company of three other individuals

from Haiti. Dorval lacked any documents allowing him to live,

reside or work in the United States legally at the time of his

arrest. He was transported to the Champlain Border Patrol Station

for   further   investigation   and   processing.   Because   Dorval   was

apprehended within 100 miles of the border and could not show that

he had been continuously present in the United States for the two

weeks prior to the date of his entry, Dorval was processed for

expedited removal pursuant to 8 U.S.C. § 1225(b). See 69 Fed. Reg.

48,877 (Aug. 11, 2004). However, he claimed a fear of returning to

Haiti which was deemed credible by the interviewing officer.

Consequently, Dorval was transferred to immigration proceedings

pursuant to INA § 240, 8 U.S.C. § 1229a.




                                  -3-
      On December 13, 2018, Dorval pleaded guilty to violating 8

U.S.C. § 1325(a)(2), Improper Entry by Alien. He was sentenced to

time served and fined $10.00

      On December 22, 2018, Dorval was served with a Notice to

Appear (“NTA”).    However,   immigration   proceedings   were   already

proceeding in Florida against Dorval. As he currently was detained

in New York, the immigration court in Florida terminated its

proceedings against him.

      On February 11, 2019, DHS reviewed Dorval’s custody status and

decided to detain him pending a final administrative determination

in   his   immigration   proceedings.   Dorval   requested   a   custody

redetermination hearing by an IJ.

      On March 5, 2019, Dorval appeared in immigration court in

Batavia, New York at which time he requested an adjournment to

retain counsel. The hearing was rescheduled for April 9, 2019. A

custody redetermination hearing before an IJ was also scheduled for

that date.

      On April 3, 2019, Dorval appeared with counsel before the IJ.

Counsel requested additional time to prepare. The merits hearing

and custody redetermination hearing were rescheduled for April 29,

2019.

      On April 29, 2019, Dorval and his attorney appeared before the

IJ. Counsel, however, filed a motion to withdraw as counsel and to

withdraw the motion for bond. Because the motion for bond was


                                  -4-
withdrawn, the IJ determined he could not review the evidence

annexed to it during a bond proceeding. Dorval therefore requested

that he be given time to submit evidence in relation to a new bond

hearing. There is nothing in the record indicating that Dorval

moved for a bond hearing after the first motion was withdrawn.

     Also at the April 29, 2019, hearing, Dorval admitted the

allegations in the NTA. The IJ accordingly found that he was

removable as charged in the NTA. Because neither Dorval nor the IJ

had a copy of his previously filed Form I-589, the IJ instructed

Dorval to file a new I-589 by May 29, 2019.         The removal hearing

was adjourned until June 27, 2019.

     Dorval failed to file a new I-589 by the May 29, 2019

deadline. Accordingly, DHS moved to deem the application abandoned.

At a hearing on June 27, 2019, the IJ noted that Dorval had been

instructed that the untimely filing of any applications for relief

from removal could result in their being deemed abandoned. In

addition, the IJ observed that Dorval had never sought an extension

of his deadline to file his applications for relief. Although

Dorval had filed an application for relief from removal on June 19,

2019, he failed to include with it a request for an extension or

any explanation as to why it was not timely filed. The IJ decided

that the late filing rendered the request abandoned and that

Dorval’s   removability   previously   had   been   established   on   the

record. The IJ therefore ordered Dorval removed to Haiti.


                                 -5-
       On July 5, 2019, the BIA received Dorval’s appeal from the

IJ’s order of removal. As of September 13, 2019, the date of the

Government’s filing of its memorandum of law in this proceeding,

the appeal remains pending before the BIA.

       On July 18, 2019, Dorval filed his petition (Docket No. 1),

asserting that his detention without a bond hearing violates the

Due    Process   Clause   of    the    Fifth     Amendment    and   the   Eighth

Amendment’s Excessive Bail Clause. He also seeks injunctive relief

in the form of immediate release from detention and an order

precluding DHS from transferring him to a different detention

facility during the pendency of his removal proceedings. The

Government filed an answer and return (Docket No. 4), declarations

with supporting exhibits (Docket Nos. 4-1, 4-2 & 4-3), and a

memorandum of law (Docket No. 5) in opposition to the petition.

Dorval filed a pleading docketed as a reply (Docket No. 6) but

which appears to be another petition raising what appear to be the

same claims      raised   in   the    original    petition.   The   matter   was

transferred to the undersigned on October 1, 2019 (Docket No. 7).

III.    Scope of Review

       Title 28 U.S.C. § 2241 grants this Court jurisdiction to hear

habeas corpus petitions from aliens claiming they are held “in

violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Zadvydas v. Davis, 533 U.S. 678,

687 (2001) (citing 28 U.S.C. § 2241(c)(3)). However, the REAL ID


                                       -6-
Act of 2005, Pub. L. No. 109-13, § 106(a), 199 Stat. 231 (May 11,

2005) amended the Immigration and Nationality Act (“INA”) to

provide that petitions for review filed in the appropriate Courts

of Appeals were to be the “sole and exclusive means for judicial

review” of final orders of removal. Ruiz-Martinez v. Mukasey, 516

F.3d 102, 113 (2d Cir. 2008) (citing REAL ID Act § 106(c); 8 U.S.C.

§ 1252(a)(5)). In other words, the REAL ID Act “strips district

courts of jurisdiction to hear habeas petitions challenging final

orders of deportation. . . .” De Ping Wang v. Dep’t of Homeland

Sec., 484 F.3d 615, 615-16 (2d Cir. 2007). District courts still

are empowered to grant relief under § 2241 to claims by aliens

under a final order of removal who allege that their post-removal-

period   detention      and    supervision   are   unconstitutional.       See

Zadvydas, 533 U.S. at 687-88; see also Hernandez v. Gonzales, 424

F.3d 42, 42–43 (1st Cir. 2005) (“The Real ID Act deprives the

district courts of habeas jurisdiction to review orders of removal,

. . . [but] those provisions were not intended to ‘preclude habeas

review   over    challenges    to   detention   that   are   independent   of

challenges      to   removal   orders.’”)    (quoting    H.R.   Cong.   Rep.

No. 109-72, at *43 2873 (May 3, 2005)).

     Although this Court has jurisdiction to decide statutory and

constitutional challenges to civil immigration detention, it does

not have jurisdiction to review the discretionary decisions of the

Attorney General. Zadvydas, 533 U.S. at 688 (citing 8 U.S.C.


                                      -7-
§ 1252(a)(2)(B)(ii)) (“[N]o court shall have jurisdiction to review

. . . any other decision or action of the Attorney General . . .

the authority of which is specified under this subchapter to be in

the discretion of the Attorney General.”). “[W]hether the district

court has jurisdiction will turn on the substance of the relief

that a [petitioner] is seeking.” Delgado v. Quarantillo, 643 F.3d

52, 55 (2d Cir. 2011) (per curiam).

IV.   Discussion

      A.   Detention under INA § 235, 8 U.S.C. § 1225(b)

           1.      Statutory and Regulatory Framework

      The Government asserts, and Dorval does not dispute, that INA

§ 235, 8 U.S.C. § 1225(b) (“Section 1225”)     governs his detention.

Section 1225 applies to two types of aliens: “arriving aliens” and

“certain other aliens.”

An “arriving alien” is defined at 8 C.F.R. § 1001.1(q) and means

      an applicant for admission coming or attempting to come
      into the United States at a port-of-entry, or an alien
      seeking transit through the United States at a
      port-of-entry, or an alien interdicted in international
      or United States waters and brought into the United
      States by any means, whether or not to a designated
      port-of-entry, and regardless of the means of transport.
      An arriving alien remains an arriving alien even if
      paroled pursuant to section 212(d)(5) of the Act, and
      even after any such parole is terminated or revoked. . .
      .

8 C.F.R. § 1001.1(q). Individuals determined to be “[a]rriving

aliens” are subject to expedited removal proceedings under 8 U.S.C.

§§ 1225(b)(1)(A)(i) and (ii): The immigration officer “shall order”


                                   -8-
them removed “without further hearing or review unless the alien

indicates either an intention to apply for asylum . . . or a fear

of persecution[,]” id., in which case they “shall [be] refer[red]

. . . for an interview by an asylum officer[.]” 8 U.S.C. §

1225(b)(2)(ii).

  Title 8 U.S.C., Section 1225(b)(1)(A)(iii), titled “Application

to certain other aliens” states as follows:

      The Attorney General may apply clauses (i) and (ii) of
      this subparagraph [regarding expedited removal] to any or
      all aliens described in subclause (II) as designated by
      the Attorney General. Such designation shall be in the
      sole and unreviewable discretion of the Attorney General
      and may be modified at any time.

8 U.S.C. § 1225(b)(1)(A)(iii).

      The Secretary of the Department of Homeland Defense2 has used

this authority to designate any alien found within 100 miles of the

United States border, who has not been continuously present within

this country for the fourteen days preceding the encounter with

border    authorities,     as   being   subject    to   expedited     removal

proceedings under 8 U.S.C. § 1225(b). See Government’s Memorandum

of Law (“Gov’t Mem.”) at 8 (citing Designating Aliens for Expedited

Removal, 69 Fed. Reg. 48877-01, 48879 (Aug. 11, 2004) (“It is

anticipated under this designation that expedited removal will be


      2

      The   Attorney   General’s    authority   pursuant   to    8   U.S.C.   §
1225(b)(1)(A)(iii)(I) was transferred to the Secretary of the Department of
Homeland Security under the Homeland Security Act of 2002, Pub. L. No. 107-296,
116 Stat. 2135. See otice Designating Aliens For Expedited Removal, 69
Fed. Reg. 48,877-01, 48,878 (Aug. 11, 2004).


                                     -9-
employed against those aliens who are apprehended immediately

proximate to the land border and have negligible ties or equities

in the U.S. Nevertheless, this designation extends to a 100-mile

operational range because many aliens will arrive in vehicles that

speedily depart the border area, and because other recent arrivals

will find their way to near-border locales seeking transportation

to other locations within the interior of the U.S.”).3              Regardless

of how classified—i.e., as an “arriving alien” or “certain other

alien,” the alien will be transferred from the expedited removal

framework to immigration removal proceedings under 8 U.S.C. §

1229a, if he can demonstrate a “credible fear” of returning to his

native country. 8 U.S.C. § 1225(b)(A)(1)(ii).4

      Aliens detained pursuant to Section 1225(b) may be awarded

discretionary parole into the country by the Attorney General,

pending their application to be admitted or for asylum. See INA §




      3

      The Court will refer to such aliens as “certain other aliens.”
      4

      See also Designating Aliens For Expedited Removal, 69 Fed. Reg. at 48879
(“All aliens placed into expedited removal as a result of this designation will
have the same rights to a credible fear screening by an asylum officer, and the
right to review of an adverse credible fear determination by an immigration
judge, that are provided to arriving aliens who are currently placed into
expedited removal after being denied admission at a port of entry. Any alien who
falls within this designation, who is placed in expedited removal proceedings,
and who indicates an intention to apply for asylum or who asserts a fear of
persecution or torture will be interviewed by an asylum officer who will
determine whether the alien has a credible fear as defined in section
235(b)(1)(B)(v) of the Act, 8 U.S.C. 1225(b)(1)(B)(v). If that standard is met,
the alien will be referred to an immigration judge for a removal proceeding under
section 240 of the Act, sections 235(b)(1)(A)(ii) and (B) of the Act, 8 U.S.C.
1225(b)(1)(A)(ii) and (B); 8 CFR 235.3(b)(4).”).

                                      -10-
212(d)(5)(A), 8 U.S.C. § 1182(d)(5)(A),5 8 C.F.R. § 212.5(a), §

212.5(b)(5). ICE Directive 11002.1, “Parole of Arriving Aliens

Found to Have a Credible Fear of Persecution or Torture,” explains

that “[b]y statute, parole may be used, in the discretion of ICE

and under such conditions as ICE may prescribe, only for urgent

humanitarian reasons or for significant public benefit[,]” which

“include the five categories set forth in 8 C.F.R. § 212.5(b) . .

. , including the general category of ‘aliens whose continued

detention is not in the public interest.’” Id. § 5.3. “Parole does

not   constitute       a   lawful   admission     or   a   determination      of

admissibility[.]” Id. (citing INA §§ 212(d)(5)(A), 10l (a)(13)(B)).

Reasonable conditions may be imposed by ICE on parolee. Id. (citing

8 C.F.R. § 212.5(d)).

            2.    Relevant BIA Rulings

                  a.       Matter of X-K-, 23 I. & N. Dec. 731 (BIA 2005)


      In Matter of X-K-, the BIA held that an asylum seeker who is

initially placed in expedited removal proceedings under INA §

235(b)(1)(A), 8 U.S.C. § 1225(b)(1)(A), but who then is placed in

      5

      Subject to certain exceptions not applicable here, INA § 212(d)(5)(A)
provides that “[t]he Attorney General may, . . . in his discretion[,] parole into
the United States temporarily under such conditions as he may prescribe only on
a case-by-case basis for urgent humanitarian reasons or significant public
benefit any alien applying for admission to the United States, but such parole
of such alien shall not be regarded as an admission of the alien and when the
purposes of such parole shall, in the opinion of the Attorney General, have been
served the alien shall forthwith return or be returned to the custody from which
he was paroled and thereafter his case shall continue to be dealt with in the
same manner as that of any other applicant for admission to the United States.”
8 U.S.C. § 1182(d)(5)(A) (emphases supplied).

                                      -11-
regular removal proceedings under INA § 240, 8 U.S.C. § 1229a

proceedings          after    a       positive    credible     fear     determination,      is

eligible for a bond hearing before an IJ, unless the alien is a

member of any of the listed classes of aliens who are specifically

excluded from the custody jurisdiction of IJs pursuant to 8 C.F.R.

§ 1003.19(h)(2)(i). Id. at 731; see also id. at 733; 736. Matter of

X-K- did not apply to “arriving aliens,” i.e., those individuals

who presented at a port of entry and claimed asylum; instead, it

applied to the class of aliens who entered the United States

without inspection and who have been present for fewer than 14 days

within 100 miles of the border.6

       The BIA noted that “the [INA] provides for the mandatory

detention of aliens who are being processed under section 235(b)(1)

proceedings ‘pending a final determination of credible fear of

persecution and, if found not to have such a fear, until removed.’”

23 I. & N. Dec. at 734. However, the BIA detected a “regulatory

gap”       in   8    C.F.R.       §    1235.3(c)        with   regard       to   the   custody

jurisdiction over “certain other aliens” who are placed in removal

proceedings. Id. at 735. In other words, the BIA found that the

regulations were silent on the bond eligibility of asylum seekers

who are         in   removal      proceedings       pursuant      to    a    final     positive


       6

      When Dorval first arrived in the United States in May 2016, he was released
on discretionary parole. When Dorval subsequently encountered customs officials
near the Canadian border in December 2018, however, he was arrested and processed
for expedited removal as a “certain other alien” due to his proximity to the
Canadian border and his arrest on the date of his entry to the United States.

                                                 -12-
credible fear determination. Id. The BIA rejected DHS’s argument

that   certain      language      in     the    Notice      Designating    Aliens    for

Expedited Removal, 69 Fed. Reg. at 48,877-81, filled the “gap” and

instead determined it was bound to follow the regulations at 8

C.F.R.      Chapter     V,    Executive        Office      for   Immigration   Review,

Department of Justice. Matter of X-K-, 23 I. & N. Dec. at 735.

Thus, the BIA rejected DHS’s argument that it retained exclusive

custody jurisdiction over aliens who have been placed in INA § 240

removal     proceedings        after    having      been    initially     screened   and

detained for expedited removal as “certain other aliens” pursuant

to the authority in INA § 235(b)(1)(A)(iii).                      Id. at 734. The BIA

agreed that the IJ in that case did not act outside of her general

custody jurisdiction in awarding bond to the respondent. Id. at

736.

                      b.     Matter of M-S-, 27 I. & N. Dec. 509 (U.S.
                             Atty. Gen. 2019)

       On   April     16,    2019,     the   Attorney General        issued    a   self-

certification finding Matter of X-K- to have been “wrongly decided”

and overruling it. Matter of M-S-, 27 I. & N. Dec. at 510. In M-S-,

the    alien    was        transferred       from   expedited      to   full   removal

proceedings after establishing a credible fear, and an IJ ordered

his release on bond. The Attorney General disagreed with the the

BIA’s statutory interpretation in Matter of X-K- and concluded that

the “text . . . mandate[d]” the conclusion that “aliens who are



                                             -13-
originally placed in expedited proceedings and then transferred to

full proceedings after establishing a credible fear . . . remain

ineligible for bond, whether they are arriving at the border or are

apprehended in the United States.” Matter of M-S-, 27 I. & N. Dec.

at 515. Thus, the Attorney General reversed the IJ’s decision

granting bond and ordered that, unless DHS paroles him under INA §

212(d)(5)(A) of the Act, he “must be detained until his removal

proceedings conclude.” Id. at 516. Matter of M-S- was set to take

effect on July 15, 2019.

           3.   The Nationwide Injunction in Padilla

     After Matter of M-S- had been referred to the Attorney General

but before the decision was issued, the United States District

Court for the Western District of Washington issued a preliminary

injunction in Padilla v. US Immigration & Customs Enf’t, No.

C18-928 MJP, 379 F. Supp.3d 1170 (W.D. Wash. Apr. 5, 2019), as

modified by 387 F. Supp.3d 1219 (W.D. Wash. July 2, 2019), appeal

filed,   19-35565   (9th   Cir.   July   5,   2019). The   district   court

determined that Padilla and the class members (defined as all

detained asylum seekers who entered the U.S. without inspection,

who were initially placed in expedited removal proceedings, and who

were determined to have a credible fear of persecution) were likely

to succeed on the merits; that they would suffer irreparable harm

in the absence of the injunction; that, on balance, the equities

favored them; and that the injunction was in the public interest.


                                   -14-
In Part A of the injunction, the district court required that the

Executive      Office     of   Immigration   Review    (“EOIR”),   of   which

Immigration Judges are a part, hold bond hearings within seven days

at which DHS bears the burden of proof, release any class member

whose detention exceeded that limit, produce a verbatim hearing

transcript, and issue written decisions on the same day a bond

hearing is held. In Part B of the injunction, the district court

ordered      that   the    Bond   Hearing    Class    was   entitled,   as   a

constitutional matter, to bond hearings pending resolution of their

asylum applications.

          ICE appealed, and on July 12, 2019, the Ninth Circuit imposed

a temporary stay of the preliminary injunction. On July 22, 2019,

the Ninth Circuit partially lifted the stay. See Order, Docket No.

18 in Padilla v. Immig. and Customs Enf’t, No. 19-35565 (9th Cir.

July 22, 2019).7 Noting that the Government failed to persuasively

show irreparable harm if required to provide bond hearings as it

had done in the years before Matter of M-S-, and “failed to show a

likelihood of success on the merits of its underlying argument that

[it] may indefinitely detain the plaintiffs without affording bond

hearings at all[,]” the Ninth Circuit declined to stay Part B of

the injunction. Id. at 2. Thus, under the Ninth Circuit’s order,

the Government must continue to provide bond hearings for persons


      7

       A copy of the Ninth Circuit’s Padilla order is attached to this Decision
and Order as Appendix A.

                                      -15-
who   enter    without   inspection    and   then    pass    a    credible   fear

interview while Padilla is on appeal. In so ruling, the Ninth

Circuit upheld the district court’s order which enjoined the

operation of Matter of M-S-. However, the Ninth Circuit maintained

the stay as to Part A of the injunction, agreeing with the

Government that enforcement of the seven-day timeline and enhanced

procedural protections would impose a short-term hardship on the

immigration system. Id. at 3. In addition, the Ninth Circuit

concluded, the public interest does not weigh heavily against a

stay as to these procedural requirements. Thus, effective July 22,

2019, class members should continue to receive bond hearings, but

they will not be entitled to the additional protections ordered by

the district court, i.e., bond hearings held within seven days; the

burden of proof shifted to DHS to demonstrate why the alien should

not be released on bond, parole, or other conditions; verbatim

recordings/transcripts      of   the     hearings;     and       contemporaneous

individualized written findings). The Ninth Circuit explained that

“[t]his result maintains the status quo ante” and leaves “the pre-

existing framework in place” pending resolution of the appeal. Id.

Padilla is on an expedited schedule and is set to be argued in

October 2019. Id.

      B.      Petitioner’s Claims

              1.   The Due Process Claim Regarding the Lack of a Bond
                   Hearing



                                      -16-
     The Government argues that Dorval’s claim that his detention

without   a   bond   hearing   violates    the   Due   Process    CLause   is

unexhausted because Dorval, through counsel, withdrew his request

for a bond hearing at the administrative level and never filed a

renewed request for an individualized custody determination by an

IJ, despite being afforded the opportunity to do so.

     As the Government notes, while “[t]here is no statutory

requirement     of   administrative      exhaustion    before    immigration

detention may be challenged in federal court by a writ of habeas

corpus[,]” “such exhaustion is generally required as a prudential

matter.” Paz Nativi v. Shanahan, No. 16-CV-8496(JPO), 2017 WL

281751, at *2 (S.D.N.Y. Jan. 23, 2017) (citing Howell v. I.N.S., 72

F.3d 288, 291 (2d Cir. 1995); other citations omitted)). The Second

Circuit   has   recognized     several    exemptions    to   administrative

exhaustion: “‘(1) available remedies provide no genuine opportunity

for adequate relief; (2) irreparable injury may occur without

immediate judicial relief; (3) administrative appeal would be

futile; and (4) in certain instances a plaintiff has raised a

substantial constitutional question.’” Beharry v. Ashcroft, 329

F.3d 51, 62 (2d Cir. 2003) (quoting Able v. United States, 88 F.3d

1280, 1288 (2d Cir. 1996)).

     The Government also mentions, in a footnote, the Attorney

General’s decision in Matter of M-S-, supra, and notes that it is

“now the subject of a nationwide injunction,” Gov’t Mem. at 9 n.4.


                                   -17-
Presumably, the Government is referring to the Padilla case pending

before the Ninth Circuit. The Government asserts that since Dorval

is able to request a bond hearing under the Padilla injunction,

this   is     another   reason   why     he    has   failed   to   exhaust   his

administrative remedies. Id.

       Dorval has not responded to the Government’s non-exhaustion

arguments. The Court is cognizant of Dorval’s pro se status, his

apparent lack of fluency in English, and his unfamiliarity with the

law. As noted above, for his reply, he simply submitted another

form habeas petition. Thus, it is entirely possible that Dorval is

not aware of the nationwide injunction in Padilla. Where, as here,

the petitioner is unrepresented, his papers are held to less

stringent standards than those drafted by attorneys. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). Indeed, the Court is obliged to

construe pro se pleadings liberally and to interpret them as

raising the strongest arguments they suggest. Pabon v. Wright, 459

F.3d 241, 248 (2d Cir. 2006) (citation omitted).

       Here, the Government concedes that Dorval is entitled to a

bond hearing pursuant to the nationwide injunction in Padilla but

faults Dorval, who lacks the assistance of an attorney, for not

requesting such a hearing. However, “habeas corpus is, at its core,

an equitable remedy.” Schlup v. Delo, 513 U.S. 298, 319 (1995).

“Under   28    U.S.C.   §   2243,   a    district     court   entertaining   an

application for a writ of habeas corpus must ‘dispose of the matter


                                        -18-
as law and justice require.’” Singh, 362 F. Supp.3d at 104 (quoting

28 U.S.C. § 2243).

          2.   Remedy

     With the foregoing principles in mind, the Court has fashioned

the following habeas remedy: First, the Court will order the

Government to provide Dorval with the bond hearing—to which it

concedes he is entitled—under the Ninth Circuit’s Padilla order

within ten (10) days of the date of this Decision and Order. As set

forth in the Ninth Circuit’s order partially lifting the stay in

Padilla, the bond hearing may be conducted in accordance with “the

pre-existing framework” set forth in regulations applicable to bond

hearings held under 8 U.S.C. § 1226(a). While this Court and other

district courts   in    this   Circuit   have   ruled    that   Due   Process

requires imposition of the clear-and-convincing burden of proof on

the Government, the Court is not ruling on any Due Process claim at

this juncture. Rather, the Court is simply directing the Government

to provide a bond hearing to Dorval in accordance with the Ninth

Circuit’s latest ruling in connection with the nationwide Padilla

injunction, which specifically declined to impose any heightened

procedural requirements on the Government pending the resolution of

the appeal.

          3.   The Court Will Refrain             From    Ruling      on   the
               Constitutional Claims

     Because the Court is directing the Government to hold a bond

hearing under Padilla, it is possible that Dorval will be released

                                  -19-
under an order of supervision, thereby mooting his Due Process

claim, as well as his claim under the Eighth Amendment’s Excessive

Bail Clause. Accordingly, the Court need not rule on them at this

time.

     B.     The Request for an Injunction on Transfer

     Dorval has requested an order enjoining the Government from

removing him    from   the    jurisdiction     of   this     Court   during   the

consideration of his petition. The Government counters with several

arguments as to why the Court lacks jurisdiction over this request

and why it lacks merit, including that any decisions regarding the

place of confinement for noncitizens subject to removal are within

the Attorney General’s discretion, and that the authority to

transfer Dorval to another facility rests with DHS. The Government

cites, inter alia, 8 U.S.C. §§ 1231(g)(1), 1252(a)(2)(B)(ii).

     Now that the Court has conditionally granted the habeas

petition,      Dorval’s       “jurisdictional         concerns       are      not

unreasonable[,]”    Singh     v.   Whitaker,    362     F.   Supp.3d   93,    106

(W.D.N.Y. 2019), appeal withdrawn sub nom. Singh v. Barr, No.

19-729, 2019 WL 2590582 (2d Cir. May 1, 2019), since “‘conditional

writs “would be meaningless” if a habeas court could not determine

compliance   with   them     and   order    sanctions      accordingly.’”     Id.

(quoting Mason v. Mitchell, 729 F.3d 545, 549 (6th Cir. 2013)

(quoting Satterlee v. Wolfenbarger, 453 F.3d 362, 368 n.5 (6th Cir.

2006))).


                                     -20-
     As   the    Government    observes,      “[t]he   Attorney     General   is

mandated to ‘arrange for appropriate places of detention for aliens

detained pending removal.’” Van Dinh v. Reno, 197 F.3d 427, 433

(10th Cir. 1999) (citing 8 U.S.C. § 1231(g)(1)). “The Attorney

General’s discretionary power to transfer aliens from one locale to

another, as      [he   or]   she   deems    appropriate,   arises    from   this

language.” Id. (holding that “a district court has no jurisdiction

to restrain the Attorney General’s power to transfer aliens to

appropriate facilities by granting injunctive relief in a Bivens

class action suit”) (citing Rios–Berrios v. INS, 776 F.2d 859, 863

(9th Cir. 1985) (interpreting former statute now codified as 8

U.S.C. § 1231(g); Schweiker v. Chilicky, 487 U.S. 412, 421 (1988);

footnote and other citation omitted)).

     Regardless of the breadth of the Attorney General’s authority

to decide where Dorval is detained, “[i]t is well established that

jurisdiction attaches on the initial filing for habeas corpus

relief, and it is not destroyed by a transfer of the petitioner and

the accompanying custodial change.” Santillanes v. U.S. Parole

Comm’n, 754 F.2d 887, 888 (10th Cir. 1985). In other words,

regardless      of   where   Dorval    is    housed,   this   Court    retains

jurisdiction over his habeas petition. Singh, 362 F. Supp.3d at 106

(citing Santillanes, 754 F.2d at 888. Therefore, “there no need to

interfere with DHS’s authority to ‘arrange for appropriate places

of detention’ under 8 U.S.C. § 1231(g)(1).” Id.


                                      -21-
V.   Conclusion

     For the foregoing reasons, the petition is conditionally

granted to the extent that the Government is directed to bring

Dorval before an IJ within ten (10) days for a bond hearing in

accordance with the Ninth Circuit’s order in Padilla, attached

hereto as Appendix A. The Government is directed to file a status

update   with the Court within three (3) days of the date of

Dorval’s bond hearing regarding the outcome of the hearing.

     Pending completion of the bond hearing ordered herein, and

until further action by this Court, the constitutional claims in

the petition will be stayed. If Dorval is not released on bond, the

Court will proceed to consider the constitutional claims asserted

in the petition. If Dorval is released on bond, then the Court will

dismiss the petition as moot.

     SO ORDERED.

                                        s/ Michael A. Telesca


                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge

Dated:    October 10, 2019
          Rochester, New York.




                                 -22-
  Appendix A
 Padilla et al. v. ICE, et
al., No. 19-35565 (9th Cir.
       July 2, 2019)




            -23-
          Case: 19-35565, 07/22/2019, ID: 11371969, DktEntry: 18, Page 1 of 4




                     UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                            JUL 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
YOLANY PADILLA; et al.,                          No.   19-35565

                 Plaintiffs-Appellees,           D.C. No. 2:18-cv-00928-MJP
                                                 Western District of Washington,
 v.                                              Seattle

IMMIGRATION AND CUSTOMS                          ORDER
ENFORCEMENT; et al.,

                 Defendants-Appellants,

and

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, FKA
Department of Social Services; et al.,

                 Defendants.

Before:       SCHROEDER, CANBY, and CHRISTEN, Circuit Judges.

      The temporary stay imposed on July 12, 2019 is lifted. Appellants’

emergency motion for a stay of the district court’s April 5, 2019 and July 2, 2019

orders pending appeal (Dkt. Entry No. 10) is granted in part and denied in part.

      Our court has interpreted Nken v. Holder, 556 U.S. 418 (2009), to stand for

the proposition that a stay applicant:

      “must show that irreparable harm is probable and either:
      (a) a strong likelihood of success on the merits and that the public
      interest does not weigh heavily against a stay; or
         Case: 19-35565, 07/22/2019, ID: 11371969, DktEntry: 18, Page 2 of 4




      (b) a substantial case on the merits and that the balance of hardships
      tips sharply in the petitioner’s favor.”

Leiva-Perez v. Holder, 640 F.3d 962, 970 (9th Cir. 2011) (emphasis added).

      In Part B, the district court ordered that the Bond Hearing Class is

constitutionally entitled to bond hearings pending resolution of their asylum

applications. The government raises a serious question whether, under 8 U.S.C.

§ 1252(f)(1), the district court lacked the authority to enter Part B of this classwide

injunctive relief. See Jennings v. Rodriguez, 138 S. Ct. 830, 844 (2018); Reno v.

American-Arab Anti-Discrimination Committee, 525 U.S. 471, 481–82 (1999); see

also Nken, 556 U.S. at 431 (describing § 1252(f)(1) as “a provision prohibiting

classwide injunctions against the operation of removal provisions”); Hamama v.

Adducci, 912 F.3d 869, 877 (6th Cir. 2018) (same). But the government does not

contend that § 1252(f)(1) prohibited the district court from entering an injunction

with respect to the individual class representatives’ Part B claims. Nor has the

government made a persuasive showing that it will suffer irreparable harm if it is

required to provide bond hearings pending the outcome of this appeal in the same

way it had done for several years before the Attorney General issued Matter of M-

S-, 27 I. & N. Dec. 509, 509 (BIA 2019). See Leiva-Perez, 640 F.3d at 970.

Further, the government failed to show a likelihood of success on the merits of its

underlying argument that the government may indefinitely detain the plaintiffs

without affording bond hearings at all. We therefore decline to stay Part B of the

                                           2                                    19-35565
         Case: 19-35565, 07/22/2019, ID: 11371969, DktEntry: 18, Page 3 of 4




district court’s injunction.

      In Part A, the district court’s injunction requires that the Executive Office of

Immigration Reform (EOIR) hold hearings within seven days, release any class

member whose detention exceeds that limit, produce a verbatim transcript, shift the

burden of proof to the Department of Homeland Security, and issue written

decisions on the same day a bond hearing is held. Although the government has

not been able to quantify the number of individuals who have received credible

fear determinations and are subject to detention, it nevertheless makes a persuasive

showing that the requirements of Part A are particularly burdensome. We

conclude that permitting Part A’s procedural requirements to take effect pending

the outcome of this appeal—which would require the government to implement a

set of rules that may be only temporary—would impose short-term hardship for the

government and its immigration system, and that the public interest does not weigh

heavily against a stay. Accordingly, we stay Part A of the district court’s

injunction.

      This result maintains the status quo ante during what is now an expedited

appeals process. See Nken, 556 U.S. at 429 (“A stay ‘simply suspend[s] judicial

alteration of the status quo[.]’” (quoting Ohio Citizens for Responsible Energy v.

NRC, 479 U.S. 1312, 1313 (1986) (Scalia, J., in chambers)). Our decision leaves

the pre-existing framework in place while a merits panel resolves this appeal.


                                          3                                    19-35565
        Case: 19-35565, 07/22/2019, ID: 11371969, DktEntry: 18, Page 4 of 4




      Appellants’ request to expedite the consideration of the merits of this

preliminary injunction appeal is granted. The current briefing schedule shall

remain in effect. The clerk shall place this appeal on the calendar for October

2019. See 9th Cir. Gen Order 3.3(g).




                                         4                                      19-35565
